DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claim(s) 1-10, drawn to a three-dimensional printing kit and particulate build material in the reply filed on July 19, 2022 is acknowledged.  The traversal is on the ground(s) that subject matter in the claims and specification, including that found in pending claims 11-15, may be amended into the claims in the future to include all of the limitations of claim 1.  This is not found persuasive because the traversal does not address the specific grounds of restriction of the unity of invention between elected and non-elected groups, and this argument dependent on hypothetical future claims does not address the limitations of presently pending claims.
Regarding applicant’s comment regarding the completeness of the restriction requirement in accordance with MPEP 815 and 817, please note that the present application is a national stage application submitted under 35 USC 371 for which unity of invention analysis controls restriction practice. As indicated in MPEP 823, unity of invention analysis is described in MPEP 1850, 1875, and1893.03(d). The restriction requirement mailed May 27, 2022 is complete in accordance with unity of invention analysis described in MPEP 1850, 1875, and1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 19, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both metal particles in Fig. 1 and build platform in Fig. 2. Paragraph [0017] identifies Fig. 2 as the build material of Fig. 1 in use; therefore, the same reference characters in Figs. 1 and 2 should refer to the same part(s).Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The identification “three-dimensional printing kit” in the preambles of claims 1-8 and the statement “for three-dimensional printing” in the preamble of claim 9 are statements reciting a purpose or intended use of the claimed kit (claims 1-8) or build material (claim 9). The bodies of claims 1-10 fully and intrinsically set forth all of the limitations of the claimed inventions, and a general recitation of three-dimensional printing is sufficiently broad to encompass powder bed fusion, directed energy deposition, vat polymerization, and other processes in addition to the binder jetting depicted in the figures of the present disclosure. The structures recited in the bodies of claims 1-10 are themselves capable of functioning as three dimensional printing feed material; therefore, the recitations “three-dimensional printing kit” in the preambles of claims 1-8 and the statement “for three-dimensional printing” in the preamble of claim 9 will not be interpreted as limiting the structure encompassed by claims 1-10. See MPEP 2111.02(II) for more details on claim interpretation of preamble recitations of purpose or intended use.
Each of claims 1 and 6-10 recites a numerical value or range modified by the word “about”. Paragraph [0056] of the specification states “[t]he term ‘about’ as used herein, when referring to a numerical value or range, allows for a degree of variability in the value or range, for example, within 10%, or, in one aspect within 5%, of a stated value or of a stated limit of a range”; therefore, the broadest reasonable interpretation of quantities recited in claims 1 and 6-10 which are modified by “about” in view of the specification will be interpreted to encompass             
                ±
                10
                %
            
         of the recited numerical values (the broadest recited range), provided that such amount does not cause an overall composition to exceed 100%.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claim 2 and claim 10, within the limitation “devoid of oxide or semi-metal oxide flow control additives”, recitation of “oxide or semi-metal oxide” raises uncertainty as to the scope encompassed by the limitation “devoid of oxide or semi-metal oxide flow control additives” because a semi-metal oxide itself is an oxide, and it is not clear how presenting semi-metal oxide as an alternative to oxide affects or is intended to affect the scope of claims 2 and 10. Further, it is not clear if “flow control additives” modifies both “oxide” and “semi-metal oxide” or if “flow control additives” only modifies “semi-metal oxide”. As worded, “flow control additives” only appears to modify “semi-metal oxide”, though the specification exemplifies aluminum oxide (a metal oxide) as a type of oxide excluded with the recitation of “devoid of oxide or semi-metal oxide flow control additives”.
Regarding claim 8, it is not clear if “the binder fluid comprises water and latex particles in an amount of from about 5 wt% to about 30 wt%” limits the total amount of latex and water to about 5 wt% to about 30 wt% of the binder fluid; limits the total amount of latex and water to about 5 wt% to about 30 wt% of the three-dimensional printing kit; limits the amount of latex to about 5 wt% to about 30 wt% of the binder fluid; limits the amount latex to about 5 wt% to about 30 wt% of the three-dimensional printing kit; or considering the only positively recited percentage basis is “wherein weight percentages are based on a total weight of the particulate build material”, limits either the total amount of latex and water or the or the amount of latex to about 5 wt% to about 30 wt% of a total weight of the particulate build material. If the total amount of latex and water or the or the amount of latex to about 5 wt% to about 30 wt% of a total weight of the particulate build material, such limitation would also raise uncertainty, as it would require the total constituents of the particulate build material exceed 100%.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fitch (US20190214631).
Regarding claim 1, Fitch discloses an example in which particulate build material for three dimensional printing (printable lithium [0058], Fitch discloses that the material is structurally capable of printing individual layers [0033], [0048]) comprises 0.1 g of carbon black particles and 9.3 g of metal particles (lithium metal powder) with a binder fluid solution (styrene butadiene rubber in toluene solvent) [0058]. The total weight of particulate build material in the example disclosed by Fitch [0058] is                         
                            0.1
                            +
                            9.3
                            =
                            9.4
                        
                     g. 0.1 g is 1.06% of 9.4 g, and 9.3 g is 98.94% of 9.4 g; therefore, Fitch discloses a kit (the individual components) comprising: a binder fluid (styrene butadiene rubber in toluene); and a particulate build material comprising: metal particles (lithium metal powder) in an amount of 98.94 wt%, and carbon black particles in an amount of 1.06% wherein weight percentages are based on a total weight of the particulate build material which fall within presently claimed ranges [0058]. Note that the present disclosure, the rubber(latex) is considered a constituent of the binder fluid and not particulate build material.
Regarding claim 2, in the example disclosed by Fitch applied above, the only constituent materials of the kit are styrene butadiene rubber, toluene solvent, carbon black particles, and lithium metal with a polymer coating [0058]. As none of styrene butadiene rubber, toluene solvent, carbon black, or lithium metal with a polymer coating is an oxide, the example disclosed by Fitch [0058] is devoid of both oxides and semi-metal oxides, thereby the limitations specifically recited in claim 2.
Regarding claim 5, Fitch discloses the metal particles have a D50 particle size distribution value of 20 µm [0058], which is within the claimed range.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fitch (US20190214631) as applied to claim 1 above as evidenced by Cevrier (Chevrier, Vincent L., et al. "Evaluating Si-based materials for Li-ion batteries in commercially relevant negative electrodes." Journal of The Electrochemical Society 161.5 (2014)).
In the example applied above, Fitch discloses that the carbon black is Timcal Super P carbon black [0058]. Chevrier measures properties of materials including Timcal Super P (Table I and Table III). Chevrier shows that Timcal Super P has a surface area of 67 m2/g (Table III); therefore, the carbon black disclosed by Fitch [0058] has a surface area of 67 m2/g, which is within the claimed range.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solimnjad (US20060000310).
Regarding claim 1, Solimnjad discloses a kit (Example 1) comprising a binder (polyethylene and ethylene bis-stearamide) which is melted, thereby attaining a binder fluid [0019]. Solimnjad discloses a particulate build material comprising metal particles (Iron-base powder ASC100.29), graphite, and carbon black particles ([0018-19], Table 2). In two embodiments, Solimnjad discloses the binder is present in 0.8% of the overall kit by weight ([0019], Table 2); therefore, the kit disclosed by Solimnjad comprises 99.2% build material, of which 0.77% by weight is graphite, and 0.03% is carbon black particles ([0019] CB1, CB2, CB3 in Table 2), which leaves 98.4%metal particles. When rescaled based on a total weight of the particulate build material (excluding organic binder), the examples disclosed by Solimnjad ([0019], Table 2) comprise metal particles at 99.19%, graphite at 0.78%, and carbon black particles in an amount of 0.03%, wherein percentages are weight percentages based on a total weight of the particulate build material. Amounts of carbon black and metal particles of the examples disclosed by Solimnjad lie within the claimed ranges. Note that the present disclosure, the organic binder material (latex) is considered a constituent of the binder fluid and not particulate build material. Solimnjad discloses that the example material is capable of being molded and sintered [0025]. Given the breadth of the processes encompassed by a recitation of “three-dimensional printing”, and considering examples disclosed by Solimnjad meet the structural limitations recited in the body of present claim 1, the kit (Example 1) disclosed by Solimnjad would be structurally capable of achieving the purpose of “three-dimensional printing” recited in claim 1.
Regarding claim 2, Solimnjad discloses only organic binder/lubricant material (polyethylene and ethylene bis-stearamide), metal particles (Iron-base powder ASC100.29), graphite, and carbon black ([0019], Table 2). As none of polyethylene, ethylene bis-stearamide, graphite, iron base powder, or carbon black is an oxide, the example (Example 1) disclosed by Solimnjad ([0019], Table 2) is devoid of both oxides and semi-metal oxides, thereby the limitations specifically recited in claim 2.
Regarding claim 3, Solimnjad discloses the metal particles are an Iron-base powder ASC100.29 [0019] which is a ferrous alloy.
Regarding claim 7, Solimnjad discloses that the carbon black particles of embodiment CB2 of Example 1 have a surface area of 250 m2/g, and that the carbon black particles of embodiment CB3 of Example 1 have a surface area of 150 m2/g (Table 1 [0018]). Both 250 m2/g and 150 m2/g are within the presently claimed range. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Solimnjad (US20060000310) as applied to claim 1 above.
Solimnjad is silent on the D50 particle size distribution of the carbon black particles, but Solimnjad discloses that embodiments CB1, CB2, and CB3 of Example 1 have main particle sizes of 30, 18, and 23 nm respectively (Table 1). The particle size distribution is a property of a collection of particles that inseparable inseparable from the chemical composition and morphology of the collection of particles. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering Solimnjad discloses carbon black intended to form composite material with carbon black having some particle diameter (Table 1) within the D50 range recited in claim 6, Solimnjad establishes a sound basis to believe that the carbon black disclosed in Example 1 of Solimnjad would be the same as the claimed carbon black particles having a D50 particle size distribution value of about 10 nm to about 200 nm.
Alternatively, if any of CB1, CB2, and CB3 of Example 1 disclosed by Solimnjad fails to anticipate the D50 particle size distribution recited in claim 6, Solimnjad broadly discloses that the primary particle size of the carbon black is preferably below 200 nm, and most preferably below 50 nm [0009]. In selecting the material disclosed by Solimnjad [0018-19], it would have been obvious for one of ordinary skill in the art to the art to set particle sizes of the carbon black disclosed by Solimnjad [0009]. In setting particle sizes to those disclosed by Solimnjad [0009], one of ordinary skill in the art would have necessarily arrived at a significant number of carbon black particles for which the particle size of the carbon black is preferably below 200 nm, and most preferably below 50 nm [0009]. As 50% of particles are at or below D50 by definition, in setting the particle size to below 200 nm as disclosed by Solimnjad [0009], one of ordinary skill in the art would have arrived at particle size distributions overlapping the claimed ranges. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	

Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solimnjad (US20060000310)  as applied to claim 1 above, and further in view of Hendrickson (EP-1023383-B1).
Solimnjad discloses that the metal particles may be of any type of iron-based powder [0008] which broadly encompasses stainless steel, but Solimnjad alone does not disclose or suggest the metal particles are stainless steel.
Hendrickson teaches the preparation of iron-based, metallurgical compositions, and more particularly, the preparation of metallurgical compositions that contain a binding agent that also provides lubrication during the compaction process [0001]. Hendrickson teaches binding metallic powder, preferably iron-based powder with a polyethylene wax [0027]. Hendrickson teaches carbon black as an additional additive which may be added as needed [0045]. Hendrickson teaches that substantially pure iron [0031], alloys [0032-34], and stainless steel metal particles [0038]. Hendrickson teaches compacting the metallurgical powder composition to form a green part and then sintering the green part [0053]. 
Both Hendrickson and Solimnjad teach substantially similar compositions comprising iron based metal powder, a binder comprising polyethylene wax and carbon black. Solimnjad teaches compacting the metal powder and binder mixture at a pressure of 600 MPa and sintering the compact at 1120                        
                            °
                        
                    C [0025].
Solimnjad differs from the method recited in claim 4 by the substitution of stainless steel particles for the iron based powders which Solimnjad does disclose [0008], [0019]. In view of Hendrickson, stainless steel metal powder [0038] in a composition comprising binder and carbon black [0045], such composition compacted and sintered was known in the art [0053]. Considering Solimnjad is open to any iron based powder [0008], and considering the similarities in the additives in the iron-based compositions disclosed by Solimnjad and Hendrickson (polyethylene wax and carbon black), and the similarities in the use of the iron-based composition (compacted and sintered), one of ordinary skill in the art could have selected stainless steel as the iron powder in the composition disclosed by Solimnjad [0008], [0018-19], and the result predictably would have been the formation of a sintered stainless steel part. See MPEP 2143(I)(B).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitch (US20190214631) as applied to claim 1 above, and further in view of Zhong (Zhong, Haoxiang, et al. "The polyacrylic latex: an efficient water-soluble binder for LiNi1/3Co1/3Mn1/3O2 cathode in li-ion batteries." Journal of Solid State Electrochemistry 20.1 (2016): 1-8).
In disclosing the styrene butadiene rubber dispersed in a toluene solvent as the binder fluid [0058], Fitch meets the broadest reasonable interpretation of a binder fluid comprising latex particles in view of the broad monomer denies which the specification paragraph [0033-36] considers latex particles. Fitch discloses that the rubber is present in 10% by weight of the binder fluid [0058]. Fitch does not disclose the binder fluid comprises water.
Zhong teaches mixing lithium composite powder (NCM powder), carbon black, a latex binder (LA132), and water (aqueous solution) (page 2 Experimental section second paragraph). Zhong forms the composite into an electrode for a Li-ion battery (Introduction page 2 last paragraph, Experimental section page 2 second paragraph). Zhong teaches required dissolution of other organic binders in volatile solvents as a drawback of nonaqueous binders (Introduction page 1 right column). Zhong teaches that aqueous binders have shown improvement over non-aqueous binders  in electrochemical performance (Introduction page 1 right column regarding poly(vinylidene difluoride) (PVDF)). Zhong attributes improved electromechanical and adhesion properties directly to the aqueous latex binder when compared to the water-soluble binder Carboxymethyl cellulose (CMC) (Conclusions page 7 left column). 
Fitch forms the disclosed composition into electrode materials [0025-27] of which examples may be composite material in a lithium ion battery [0027], [0046]. Both Fitch and Zhong both teach compositions comprising binder fluid, inorganic powder and carbon black.
It would have been obvious for one of ordinary skill in the art to apply an aqueous dispersion of latex particles as binder fluid in the composition disclosed by Fitch, because Zhong teaches that an aqueous binder comprising latex improves adhesion and electrochemical properties in similar applications when compared to binder in organic solvents (PVDF) and to aqueous carboxymethyl cellulose binders. An aqueous binder fluid by definition comprises water.
 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20160002471). Peng was cited in the restriction requirement dated May 27, 2022.
Regarding claim 9, Peng discloses particulate build material comprising metal particles (powder made of metal or alloys [0022]) and carbon black particles (treating additive dry mixed with powder [0024] treating additive is nanocarbon such as carbon black [0026]). Peng discloses treating additives (of which carbon black is identified [0026]) in an amount of 100 ppm (0.01%) by weight or less ([0034], claim 17) based on a total weight of the particulate build material (a total of the weight of the treating additive and a weight of the powder ([0034], claim 17). Examples in Peng show metal particles and treating agent as the only constituent components of the build material [0031-39]; therefore, Peng discloses metal particles in an amount from 99.99 wt% (100-0.01 wt%) or greater based on a total weight of the particulate build material in disclosing treating additives in an amount of 100 ppm (0.01%) by weight or less based on a total weight of the particulate build material ([0034], claim 17).  The ranges disclosed by Peng overlap the composition ranges recited in claim 9. Peng explicitly defines average particle size as D50 [0020]. Peng discloses that the average size of the metal particles (powder made of metal or alloys [0022]) is less than about 100 µm and in a range from 0.2 to 100 µm [0019]. Peng identifies carbon black as nano carbon [0026], and Peng discloses that nano carbon has a main particle size 1-100 nm (nanometers) [0025-26], [0031]. The particle size ranges disclosed by Peng encompass claimed ranges for both metal particles and the treating additives of which Peng discloses carbon black as a selection [0019-20], [0025-26], [0031]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Peng suggests the build material is structurally capable of use for three-dimensional printing [0002].
Regarding claim 10, Peng discloses metal particles include nickel, iron, cobalt, copper, or any combination thereof and that in some embodiments, the powder is metallic. In some embodiments, the powder is an alloy [0022]. Peng exemplifies Inconel 718 which includes Fe, Ni, Co, ad Cu as metal particles ([0031], Table 5, note that iron alloy and ferrous alloy are synonymous). Peng discloses the embodiment comprising a semi-metal oxide (silica) as a different mixture from the embodiment comprising nano carbon as the treating agent ([0034\, Table 1[); therefore, Peng’s disclosure encompasses embodiments in which carbon is present, yet build material is devoid of oxides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/SALLY A MERKLING/            SPE, Art Unit 1738 
8/26/2022